Broyles, C. J.
Where a defendant in a criminal case enters a plea of guilty, and, before sentence has been passed, moves the court to allow him to withdraw that plea and enter a plea of not guilty, and where the motion is denied and sentence is thereafter passed upon him, and he thereupon sues out a direct bill of exceptions, in which the only assignment of error is upon the refusal to allow him to withdraw his plea of guilty and enter a plea of not guilty, this court can'not entertain the bill of exceptions, since it contains no exception to the final judgment in the case. To give this court jurisdiction of a case, the *151bill of exceptions must contain an assignment of error upon the final judgment rendered. Hester v. Mallary &c. Co., 142 Ga. 320 (82 S. E. 884), and cit.
Decided July 26, 1927.
Rehearing denied August 12, 1927.
H. L. Williams, for plaintiff in error.
Wade H. Watson, solicitor, contra.

Writ of error dismissed.


Lulce and Bloodworth, JJ., concur.